Citation Nr: 1507858	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-25 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hepatitis.

2.  Entitlement to service connection for hepatitis.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder.  

4.  Entitlement to service connection for an acquired psychiatric disorder.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for right ear hearing loss.  

7.  Entitlement to a compensable evaluation for left ear hearing loss.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1972 to April 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of January 2010 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

While the issues related to an acquired psychiatric disorder were characterized by the RO as a claim for service connection for bipolar disorder, the Veteran's statements actually raise the broader issue of service connection for an acquired psychiatric disorder, a claim that was previously denied by VA.  Thus, the issues have been recharacterized.  

The issues of service connection for an acquired psychiatric disorder, service connection for hepatitis, and an increased rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  In a December 1997 rating decision, the RO denied the claim of service connection for hepatitis.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the December 1997 rating decision relates to the basis for the prior denial of service connection for hepatitis.

3.  In a December 1997 rating decision, the RO denied the claim of service connection for dysthymic disorder with schizotypal personality.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

4.  Evidence received since the December 1997 rating decision relates to the basis for the prior denial of service connection for dysthymic disorder with schizotypal personality.

5.  The Veteran's tinnitus is related to his active service.  

6.  The Veteran's right ear hearing loss is related to his active service.  


CONCLUSIONS OF LAW

1.  The December 1997 rating decision that denied the claim for service connection for hepatitis is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (1997).

2.  Evidence received since the December 1997 decision is new and material and the claim for service connection for hepatitis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The December 1997 rating decision that denied the claim for service connection for dysthymic disorder with schizotypal personality is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (1997).

4.  Evidence received since the December 1997 decision is new and material and the claim for service connection for dysthymic disorder with schizotypal personality is reopened.  38 U.S.C.A. § 5108 (West 2013); 38 C.F.R. § 3.156(a) (2014).

5.  The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6.  The Veteran's right ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening 

As to the claim of service connection for hepatitis, the RO denied the Veteran's claim of service connection in December 1997.  The basis of the RO's decision was that, although the Veteran was shown to have hepatitis A with a palpable liver during service, the condition was acute, without residuals.  The Veteran was provided notice of this decision and his appellate rights but he did not appeal the decision nor did he submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1997).

The evidence received since the December 1997 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, a November 2010 treatment record showed that the Veteran's laboratory findings were positive for Hepatitis B- +sAg and it was noted that his liver was palpable below the ribs.  This new evidence addresses a reason for the previous denial; that is, he has a permanent residual from service.  Accordingly, the claim is reopened and will be considered on the merits.    

As to the claim of service connection for an acquired psychiatric disorder, the RO denied the Veteran's claim of service connection for dysthymic disorder with schizotypal personality in December 1997.  The decision essentially denied service connection for an acquired psychiatric disorder.  The basis of the RO's decision was that the mental condition existed prior to service and that there was no objective evidence of worsening as a result of service.  The Veteran was provided notice of this decision and his appellate rights, but he did not appeal the decision nor did he submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1997).

The evidence received since the December 1997 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  For example, in a July 2009 buddy statement, the Veteran's brother stated that the Veteran was a loner and very anti-social; traits that became apparent after he separated from service.  This new evidence addresses the reason for the previous denial; that is, it suggests that the Veteran's preexisting psychiatric disorder was permanently worsened by service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.    

Service Connection for Hearing Loss and Tinnitus 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, the Veteran was diagnosed with a right ear hearing loss disability at the September 2011 VA examination.  38 C.F.R. § 3.385.  At that examination, the Veteran also reported that he experienced ringing in his ears.  As the Veteran is competent to testify on this question, and there is no contrary evidence, he has met the current disability requirement.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (ringing in the ears is capable of lay observation).  

In addition, the Veteran reported that he was exposed to loud noise from tanks and weapons in service.  As his military occupation specialty was that of an armor crewman, the Board finds that the statements are consistent with the circumstances of his service, and therefore, the in-service injury requirement for tinnitus and right ear hearing loss has been met.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

As to whether the tinnitus is related to or had its onset in service, the Veteran's service treatment records show that he complained of tinnitus or ringing in January 1973, April 1973, and August 1973.  A November 2010 VA treatment record also contained a report by the Veteran that he has had near constant tinnitus that has been present since he was in the service.  The Board finds this testimony to be both competent and credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), affirmed, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  

To the extent that the September 2011 VA examiner determined that the Veteran's tinnitus was less likely than not a result of military noise exposure because the Veteran indicated that his tinnitus started 35 years after separation, the Board finds that the evidentiary value of the opinion is reduced because the examiner did not address the documented complaints of tinnitus during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).

As tinnitus, a chronic disease, was present during service and is present currently, and is not clearly attributable to an intercurrent cause, service connection is granted.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Fountain v. McDonald, No. 13-0540, __ Vet. App. __, 2015 WL 510609 (Feb. 9, 2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In regard to the right ear hearing loss, the only medical opinion on this question is that of the September 2011 VA examiner, who concluded that the Veteran's hearing loss was at least as likely as not caused by or a result of an event in military service.  The rationale provided was that the Veteran reported a history of military noise exposure with no post-service occupational or recreational noise exposure.  

To the extent that it was also requested that the examiner opine as to whether the documented decibel change in service was the first manifestation of the current hearing loss and the examiner noted that the right ear was stable throughout active duty, the Board finds that the examiner's discussion of the Veteran's stable hearing in the right ear does not contradict nor supersede the examiner's opinion that the Veteran's hearing loss was at least as likely as not related to service.  

In summary, the Board finds that the preponderance of evidence establishes that the Veteran's tinnitus and right ear hearing loss are related to loud and hazardous noise exposure during service and entitlement to service connection for tinnitus and right ear hearing loss are warranted.  38 U.S.C.A. § 5107(b).





ORDER

The application to reopen the claim of service connection for hepatitis is granted, and to that extent only, the claim is granted.  

The application to reopen the claim of service connection for an acquired psychiatric disorder is granted, and to that extent only, the claim is granted.  

Service connection for tinnitus is granted.  

Service connection for right ear hearing loss is granted.  


REMAND

The Board finds that it is necessary to remand the issue of entitlement to a compensable evaluation for left ear hearing loss.  Specifically, an evaluation for hearing loss requires consideration of acoustic thresholds in both ears and there are special rules to rate hearing loss if one ear is service connected and the other ear is not.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  Therefore, a remand is necessary for the AOJ to adjudicate the Veteran's left ear hearing loss in the first instance in light of the grant of service connection for right ear hearing loss.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

As to the claim for an acquired psychiatric disorder, the Veteran contends that he has a psychiatric disorder to include bipolar disorder that had its onset during service.  The Veteran's service treatment records document that he was referred for a mental health consultation shortly after enlistment.  During service, he sought treatment relating to his mental health, to include for when he attempted to commit suicide.  The record also contains diagnoses rendered after separation of acquired psychiatric disorders, to include depression and schizophrenia that have been related to service.  To date, the Veteran has not been afforded a VA examination to determine the nature and likely etiology of an acquired psychiatric disorder, and as such, one must be provided.  

In regard to the hepatitis, the Veteran contends that he has residuals from his episode of hepatitis during service.  As noted above, the Veteran was diagnosed with hepatitis A with palpable liver in service and a November 2010 VA treatment record contained a diagnosis of hepatitis B with a notation of a palpable liver.  As an examination has not been provided to determine the nature and etiology of any current hepatitis or liver disorder, one must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order obtain and associate with the record copies of any outstanding VA and private medical records referable to treatment rendered to the Veteran for the claimed hepatitis, acquired psychiatric disorder, and hearing loss.  

The Veteran should be notified that he may submit medical evidence and clinical records to support his claim.

2.  Then schedule the Veteran for a VA psychiatric examination.  

The claims file should be made available for review.  A detailed history should be elicited from the Veteran.  

Based on a review of the entire record and a history provided by the Veteran, the examiner should provide a response to each of the following:

A)  List all acquired psychiatric disorders that the Veteran has had since 2009.  

B)  For each diagnosis, provide an opinion as to whether the acquired psychiatric disorder preexisted service.  The examiner should note his or her level of confidence in the opinion and state why.  

C)  For each diagnosis that the examiner has found to preexist service, the examiner should then provide an opinion as to whether the acquired psychiatric disorder was permanently aggravated by service.  The examiner should note his or her level of confidence in the opinion and state why.  

D)  For each diagnosis that the examiner has found that did not preexist service, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the acquired psychiatric disorder had its clinical onset during service or is otherwise related to an event or incident in service.  

E)  In addition to the opinions requested above, for any psychosis diagnosed, the examiner should also state whether the psychosis manifested during service or within one year of separation from service.  

The examiner should provide a detailed explanation for any opinion expressed.  

3.  After the development in directive 1 is completed schedule the Veteran for an examination to determine the nature and likely etiology of the claimed hepatitis.  Any and all studies, test, and evaluations deemed necessary by the examiner should be performed.  

The claims file should be made available for review.  The examiner should also elicit a history from the Veteran.  

Based on a review of the record, the examiner should provide a response to the following:

A)  Provide a list all diagnoses related to the Veteran's liver, to specifically include hepatitis.  

B)  For each diagnosis, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the claimed liver disorder had its onset in or is otherwise related to the Veteran's military service, to specifically include his diagnosis of hepatitis and palpable liver during service.  

The examiner should provide a detailed explanation for any opinion expressed.    

4.  After completing all indicated development, to specifically include any development necessary in light of the grant of service connection for right ear hearing loss, the RO should readjudicate the claims remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


